USCA4 Appeal: 20-7737    Doc: 11        Filed: 08/25/2021    Pg: 1 of 1




                                                                   FILED: August 25, 2021


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                     ___________________

                                          No. 20-7737
                                     (1:13-cr-00435-TDS-1)
                                     ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                     ___________________

                                        MANDATE
                                     ___________________

              The judgment of this court, entered 04/27/2021, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




               Case 1:13-cr-00435-TDS Document 285 Filed 08/25/21 Page 1 of 1
